Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first register".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second register".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the output of the second register".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, US Patent 6,367,003 (hereinafter Davis) in view of Gu et al., US Patent Application Publication 2020/0184001 (hereinafter Gu).
	Regarding claim 1, Davis teaches:
A device comprising: a processing element, the processing element including a processing device configured to receive a first set of vectors (see e.g. fig. 4B, col. 5 lines 7-17, col. 7 lines 4-24,vector data is received on buses); a hijack control circuit, the hijack control circuit configured to replace the first set of vectors with a second set of vectors in response to detecting that the processing element is idle (see e.g. col. 2 lines 1-7, col. 7 lines 50-64, control is given to the fixed function circuit during idle times); and a processing element control circuit (PECC), the PECC storing a set of values representing the second set of vectors, the set of values retrieved from a data source 
	Davis fails to explicitly teach wherein the data source is remote.
	Gu teaches performing multiply-and-accumulate operations on vector data that can be stored remotely (see e.g. para. [0109-10]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Davis and Gu such that the set of values are retrieved from a remote data source. This would have provided the clearly predictable result of obtaining the exact same date merely from a different location.
Regarding claim 2, Davis in view of Gu teaches or suggests:
The device of claim 1, the processing device comprising a multiplier, the multiplier configured to multiply a set of vectors (see e.g. Davis col. 7 lines 3-10).
	Regarding claim 3, Davis in view of Gu teaches or suggests:
The device of claim 1, the processing element further comprising: a first multiplexer having an output coupled to an input of the processing device, the first multiplexer including: a first input for receiving the first set of vectors, a second input for receiving the second set of vectors, and a control input connected to the hijack control circuit; a register connected to an output of the processing device; and a second multiplexer, the second multiplexer including: a first input for receiving an output of the first multiplexer, a second input for receiving an output of the register, and a control input connected to the hijack control circuit (see e.g. Davis figs. 8A-B).
Regarding claim 4, Davis in view of Gu teaches or suggests:

Regarding claim 7, Davis in view of Gu teaches or suggests:
The device of claim 1, the first set of vectors comprising a set of outputs from a layer of a neural network (see e.g. Gu para. [0039]).
	Regarding claim 8, Davis in view of Gu teaches or suggests:
The device of claim 1, the PECC configured to receive a signal from the hijack control circuit indicating that the processing element is idle and provide the second set of vectors in response to receiving the signal (see e.g. Davis col. 2 lines 1-7, col. 7 lines 50-64).
Regarding claim 9, Davis in view of Gu teaches or suggests:
The device of claim 8, the PECC further configured to select the second set of vectors from a table of vectors stored by the PECC (see e.g. Gu para. [0040]).
Regarding claim 10, Davis in view of Gu teaches or suggests:
The device of claim 9, the PECC further configured to insert an output value associated with the second set of vectors into the table and upload the output value to the remote data source (see e.g. Gu para. [0040], [0044], [0109-10]).
Claims 11-14, 17-20 are rejected for reasons corresponding to those given above for claims 1-4, 7-10.



s 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Gu, further in view of Tsang et al., US Patent 5,220,206 (hereinafter Tsang).
Regarding claim 5, Davis in view of Gu teaches or suggests:
The device of claim 1, the detecting that the processing element is idle comprising detecting that a previous output of the processing device is the same as a current output of the processing device.
Tsang teaches that when PHI1 indicates an inactive state, the output of processing device is the same as the previous output (see e.g. col. 9 lines 48-59). That is, when the current and previous output are the same, it is an indicator of inactivity.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Davis, Gu and Tsang. This would have provided a way of quickly detecting that a device is inactive so that it could be used for other processing to more fully utilize resources such as in Davis.
	Regarding claim 6, Davis in view of Gu and Tsang teaches or suggests:
The device of claim 5, the hijack control circuit including a register and a comparator circuit, wherein the first register receives the first set of vectors; and the comparator circuit has a first input for receiving the first set of vectors and a second input connected to the output of the second register, an output of the comparator circuit comprising a signal causing the processing element to replace the first set of vectors with a second set of vectors (see e.g. Davis col. 2 lines 1-7, col. 7 lines 50-64, Tsang col. 9 lines 48-59).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183